DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks pages 5-6, filed December 30, 2020, with respect to the rejection of claims 1-4, 7-13 and 16-18 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 7-13 and 16-18 are allowed (renumbered 1-14, respectively).
The following is an examiner’s statement of reasons for allowance: 
	The prior art disclose receiving an input bit stream of a SerDes of a device under test, de-multiplexing the input stream to provide a test stream for the multiple scan chains, the test stream is processed, multiplexed and results in a bitwise configuration forming a payload.
	Regarding claim 1, the prior art fails to anticipate or render obvious multiplexing the test results from each of the multiple scan chains to provide an output bit stream having interleaved test results, the multiplexing including: prepending pre-frame bits to the test results from each scan chain; interleaving the pre-frame bits to form a start frame delimiter that indicates a beginning of a test result frame; and interleaving the test results in a bitwise fashion to form a payload for the test result frame, in combination with all limitations as claimed by Applicant. 
the test receiver including a demultiplexer that converts the interleaved test patterns and a multiplexer that coverts interleaves parallel test result vectors with prepended pre-frame bits into a test result frame having a start frame delimiter and a payload of interleaved test results for the output bit stream, in combination with all limitations as claimed by Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MISCHITA L HENSON/Primary Examiner, Art Unit 2865